Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 05/28/2021.
Claims 1-20 are pending.

Claim Objections
Claim 1 and 11 objected to because of the following informalities:  
Regarding claim 1, the examiner recommends amending the limitation “enabling a peer review for the one or more code changes” to avoid antecedent basis issue.
Similar correction required for claim 11 as seen in claim 1 above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattingh (US 2021/0248058 A1) in view of Stracener et al. (US 2020/0073678 A1).

Regarding claim 1,
A system that implements a monitoring tool switch interface, the system comprising: 
a local workspace executing on a local computer processor (Hattingh illustrates in Fig. 2 processor 202 and memory 204); 
a repository associated with the local workspace (Hattingh illustrates in Fig.2 storage device 212 associated with memory 204), the repository having a development branch associated with a User Acceptance Testing (UAT) environment and a master branch associated with a production environment (Hattingh illustrates in Fig. 2 the storage devices 212 having UAT image repository along with a production image repository. Fig. 3 illustrates master branch 304 which is pulled from the UAT image repository [0055] and is associated with the UAT image repository. Fig 3 further illustrates master branch 304 associated with the production image repository [0057]); and 
the local computer processor, coupled to the repository (Hattingh Fig. 2 illustrates processor 202 coupled to the storage device 212) and at least one UAT server file host (Fig. 5 UAT image repository 216 and UAT DNS endpoint 514) and at least one Production server file host (Fig. 6 production image repository 218 and production DNS endpoint 614), programmed to perform the steps of: 
pushing the one or more code changes to the repository in the development branch (Hattingh [0104]-[0105] discloses pushing features to the UAT stage in which the UAT DNS endpoint is created for the master branch as illustrated in Figs. 3 and 8)
generating a pull request from the development branch to the master branch (Hattingh [0106] discloses pulling the validated image from the UAT image repository to the master branch of production image repository as illustrated in Figs. 3 and 9); 
enabling a peer review for the one or more changes (Hattingh [0054]-[0055] disclose stakeholder performing testing along with protection of the features which may be bug fixes or additional features to be added [0064]. Further [0083] discloses final evaluation of the changes); and 
merging, via a pipeline, the one or more code changes to the master branch for automatic deployment (Hattingh [0084]-[0085] discloses testing the application program prior to deployment to end customers. Once the validated production image of the master branch it gets pushed to the production image. This then permits the updating the production build and the application program becomes live and ready for customer use. Where Fig. 3 illustrates the deployment pipelines between the different stages).
Hattingh lacks explicitly
identifying a configuration file; 
enabling a user to make one or more code changes to the configuration file; 
wherein the one or more code changes is associated with a key that provides a time date stamp for each change; 
Stracener et al. teaches
identifying a configuration file (Stracener et al. [0008] teaches accessing a configuration file based on a user instruction to deploy information handling system. Therefore, based on the user instruction a configuration file is identified and accessed); 
enabling a user to make one or more code changes to the configuration file (Stracener et al. [0035]-[0036] teaches allowing a given configuration to be cloned which may further permit an administrator to make changes to the attributes of the configuration file); 
wherein the one or more code changes is associated with a key that provides a time date stamp for each change (Stracener et al. [0040] and Table-US-00001 teaches the attributes within a specified configuration file which includes a timestamp which gets specified when a configuration file is cloned for administrator changes); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hattingh to incorporate the teachings of Stracener et al.to “identifying a configuration file; enabling a user to make one or more code changes to the configuration file; wherein the one or more code changes is associated with a key that provides a time date stamp for each change” in order to efficiently and accurately make configuration code changes to desired files and permit access to comprehensive log data for developers to make code changes in a timely fashion using timestamp data.

Regarding claim 3, The system of claim 1, 
Hattingh lacks 
wherein the configuration file is an XML file format 
Stracener et al. teaches
wherein the configuration file is an XML file format (Stracener et al. [0041] teaches the configuration file formatted as XML).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hattingh to incorporate the teachings of Stracener et al.to “wherein the configuration file is an XML file format” in order to efficiently and easily allow developers understand and modify configuration files through the xml file format.

Regarding claim 4, The system of claim 1, wherein the pipeline comprises a code scan module that scans the one or more code changes for vulnerabilities (Hattingh [0067] further discloses vulnerability scans on the master branch of the application program which is within the deployment pipeline as illustrated in Fig. 3).

Regarding claim 5, The system of claim 1, wherein the pipeline comprises a deploy in UAT module that is coupled to the at least one UAT server file host (Hattingh Fig. 5 which would be part of the deployment pipeline illustrated in Fig. 3).

Regarding claim 6, The system of claim 1, wherein the pipeline comprises a deploy in production module that is coupled to the at least one production server file host (Hattingh Fig. 6 which would be part of the deployment pipeline illustrated in Fig. 3).

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 1. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 3. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 4. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 5. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 16, it’s directed to a method having similar limitations cited in claim 6. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattingh (US 2021/0248058 A1) in view of Stracener et al. (US 2020/0073678 A1) and further in view of Caceres et al. (US 10,404,474 B1).

Regarding claim 2, Hattingh in view of Stracener et al. combination teach The system of claim 1, 
the combination lacks
wherein the at least one UAT server file host and the at least one Production server file host are represented as virtual hosts on a cloud environment.
Caceres et al. teaches
wherein the at least one UAT server file host and the at least one Production server file host are represented as virtual hosts on a cloud environment (Caceres et al. [col. 6, lines 34-41] teaches the UAT and the production environments to be isolated from one another and be managed by dedicated container/cloud orchestration components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hattingh to incorporate the teachings of Caceres et al.to “wherein the at least one UAT server file host and the at least one Production server file host are represented as virtual hosts on a cloud environment” in order to reduce the overall cost of the system.

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 2. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattingh (US 2021/0248058 A1) in view of Stracener et al. (US 2020/0073678 A1) and further in view of Bhole et al. (US 2017/0329695 A1).

Regarding claim 7, the combination teaches The system of claim 1, 
the combination lacks 
wherein the at least one UAT server file host is coupled to one or more UAT active consoles.
Bhole et al. teaches
wherein the at least one UAT server file host is coupled to one or more UAT active consoles (Bhole et al. [0045] teaches interface 500 to display the status associated with applications in the UAT stage of development as illustrated in Fig. 5A. Where the interface is analogous to the active console and would be coupled to the UAT in order to receive the status of the application within that stage as illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hattingh to incorporate the teachings of Bhole et al. to “wherein the at least one UAT server file host is coupled to one or more UAT active consoles” in order to efficiently permit status updates throughout the different stages of development to the developer and further allow the developer quick action through the interface in case of failure.

Regarding claim 8, the combination teaches The system of claim 1, 
the combination lacks 
wherein the at least one production server file host is coupled to one or more production active consoles.
Bhole et al. teaches
wherein the at least one production server file host is coupled to one or more production active consoles (Bhole et al. [0045] teaches interface 500 to display the status associated with applications in the production stage of development as illustrated in Fig. 5A. Where the interface is analogous to the active console and would be coupled to the production in order to receive the status of the application within that stage as illustrated in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hattingh to incorporate the teachings of Bhole et al.to “wherein the at least one production server file host is coupled to one or more production active consoles” in order to efficiently permit status updates throughout the different stages of development to the developer and further allow the developer quick action through the interface in case of failure.

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 7. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 8. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattingh (US 2021/0248058 A1) in view of Stracener et al. (US 2020/0073678 A1) and further in view of Gelbke et al. (US 2020/0233403 A1).

Regarding claim 9, the combination teaches The system of claim 1, 
the combination lacks 
wherein the pipeline represents multiple parallel pipelines.
Gelbke et al. teaches
wherein the pipeline represents multiple parallel pipelines (Gelbke et al. [0021] and [0048] teach different pipeline to be parallel to each other in order to support parallel testing and integration of development workspaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hattingh to incorporate the teachings of Gelbke et al.to “wherein the pipeline represents multiple parallel pipelines” in order to quickly perform development and testing operations in parallel and allow developers to act accordingly based on the results.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 9. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattingh (US 2021/0248058 A1) in view of Stracener et al. (US 2020/0073678 A1) and further in view of Pillay et al. (US 2015/0248280 A1).

Regarding claim 10, the combination teaches The system of claim 1,
the combination lacks 
wherein an audit is generated for the one or more code changes.
Pillay et al. teaches
wherein an audit is generated for the one or more code changes (Pillay et al. [0057] robust source control through audit trail of code changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hattingh to incorporate the teachings of Pillay et al.to “wherein an audit is generated for the one or more code changes” in order to reduce the overall cost of the system, enhance business operations and determine areas of improvement.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 10. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193